Name: Commission Regulation (EEC) No 4178/88 of 30 December 1988 modifying Regulation (EEC) No 4122/87 concerning the import quotas subject to quantitative restrictions (1988 fishing year)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12. 88 Official Journal of the European Communities No L 367/71 COMMISSION REGULATION (EEC) No 4178/88 of 30 December 1988 modifying Regulation (EEC) No 4122/87 concerning the import quotas subject to quantitative restrictions (1988 fishing year) HAS ADOPTED THIS REGULATION : Article 1 In the table in Part B of the Annex to Regulation (EEC) No 4122/87 the figures for frozen hake of the genus Merluccius spp., frozen falling within CN codes 0303 78 10 and 0304 90 47 are hereby replaced by the following : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 360/86 of 17 February 1986 laying down rules for the application by Spain and Portugal of quantitative restrictions on fishery products ( l ), as amended by Regulation (EEC) No 4064/86 (2), and in particular Article 2 thereof, Whereas Article 2 (3) of Regulation (EEC) No 360/86 provides for the possibility of revising during the course of the year the quantity of the quotas, as well as their quarterly instalments, as laid down in Commission Regulation (EEC) No 4122/87 0, as last amended by Regulation (EEC) No 3407/88 (4) ; Whereas Portugal has made a request for an increase of 6 100 tonnes in the quota level for frozen hake of the genus Merluccius spp., for the 1988 fishing year ; whereas it is therefore necessary to modify the quota levels in question as well as its quarterly instalments ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, 'Annual quota of import Quarterly instalments 1 2 3 4 17 100 4 000 4 000 1 500 7 600' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 December 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 43, 20 . 2. 1986, p. 8 . 2 OJ No L 371 , 31 . 12. 1986, p. 9 . (4) OJ No L 299, 1 . 11 . 1988 , p. 61 . (3) OJ No L 386, 31 . 12. 1987, p . 24.